OPINION — AG — ** BOARD OF CONTROL — PATIENTS — ADMITTED ** IN A COUNTY IN WHICH A COUNTY HOSPITAL HAS BEEN ESTABLISHED UNDER THE PROVISIONS OF 19 O.S. 781 [19-781] THRU 19 O.S. 793 [19-793], THE BOARD OF CONTROL OF SAID HOSPITAL HAS THE DUTY AND AUTHORITY TO DETERMINE AND CERTIFY WHO SHALL BE ADMITTED TO SUCH COUNTY HOSPITAL AND CARED FOR FROM THE '1/2 MILL APPROPRIATION (19 O.S. 786 [19-786] AND 62 O.S. 331 [62-331]) TO THE COUNTY HOSPITAL FUND (19 O.S. 790 [19-790]); AND THAT THE BOARD OF COUNTY COMMISSIONERS OF SUCH A COUNTY DOES NOT HAVE SUCH DUTY OR AUTHORITY. CITE: 19 O.S. 786 [19-786], 19 O.S. 790 [19-790], 62 O.S. 331 [62-331] (ADMIT PATIENTS, LEVY, COUNTY HOSPITAL FUND) (RICHARD M. HUFF)